DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogushi et al (JP 8-246248 A) in combination with Toba et al (JP 2008-214795 A).
             Regarding claim 4, Ogushi et al (see the entire document (including the machine translation), in particular, paragraphs [0001], [0002], [0007], [0010], [0015] and [0020]; Figure 1) teaches a process of making an acrylonitrile fiber bundle (see paragraph [0001] of Ogushi et al), including the steps of (a) drawing a fiber bundle with pressurized steam under a pressurized steam atmosphere using a pressurized steam drawing device (see paragraph [0007] of Ogushi et al), (i) wherein the fiber bundle includes a yarn spun from a spinning solution including an acrylonitrile co-polymer (see paragraph [0010] of Ogushi et al), (ii) the pressurized steam drawing device has at least two zones of a preheating zone provided on a fiber bundle introduction side and a heating/drawing zone provided on a fiber bundle extraction side, and a sealing zone has a sealing member and separates the two zones (see Figure 1; paragraphs [0007] and [0008] of Ogushi et al (steam tube 9 (i.e., heating/drawing zone) has both ends sealed, so there is a seal between steam box 1 (i.e., preheating zone) and steam tube 9)), (iii) a pressure P1, a pressure P2 and a difference between P2 and P1, ΔP = P2 – P1 (see paragraphs [0015] (P1 is between 0.5 – 1.5 kg/cm2 (or 0.05 – 0.15 MPa)) and [0020] (P2 is 3.0 kg/cm2  (or 0.30 MPa)), (iv) the pressure P1 is the pressure in the preheating zone and the pressure P2 is the pressure in the heating/drawing zone (see paragraphs 0015] and [0020] of Ogushi et al). Ogushi et al does not explicitly teach (1) a residence time t (seconds) of the fiber bundle in the sealing zone, (2) a residence time t (seconds) satisfying 1.0 ≤ ΔP/t ≤ 10, or (v) a minimum load 
             Regarding claims 6 and 7, see paragraph [0002] of Ogushi et al.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogushi et al (JP 8-246248 A) in combination with Toba et al (JP 2008-214795 A) as applied to claims 4, 6 and 7 above, and further in view of Kiriyama et al (U.S. Patent Application Publication 2015/0094401 A1).
Regarding claim 5, Ogushi et al (in combination with Toba et al) does not explicitly teach (1) that a single fiber of the fiber bundle before being introduced into the pressurized steam drawing device has a roundness of 0.9 or more. Kiriyama et al (see the entire document, in particular, paragraphs [0001], [0002] and [0092]) teaches a process of making an acrylonitrile fiber bundle (see paragraphs [0001] and [0002] of Kiriyama et al), wherein a single fiber of the fiber bundle has a roundness of 0.9 or more (see paragraph [0092] of Kiriyama et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a single fiber of the fiber bundle having a roundness of 0.9 or more in the process of Ogushi et al (in combination with Toba et al) in view of Kiriyama et al in order to provide intended characteristics or performance of the fiber material (see paragraph [0092] of Kiriyama et al).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 6 of copending Application No. 16/492,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element (i.e., the elimination of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742